Citation Nr: 1710870	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chest disability, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from September 2000 to December 2000 and from November 2002 to August 2003, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board previously remanded this case for additional development in June 2016.   In June 2016, the Board remanded the claim for service connection for post-concussion syndrome.  A September 2016 rating decision granted service connection for traumatic brain injury.  This is a full grant of the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

2.  The Veteran has a qualifying chronic disability manifested by persistent chest pain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for chest pain as due to an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. §  1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317 (b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).

Although pain alone, without a diagnosed or identifiable underlying malady or condition, usually does not constitute a disability for which service connection may be granted, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001), there is an exception to this general principle in cases involving Persian Gulf Veterans with a qualifying chronic disabilities.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed.Cir.2014) ("[T]he plain language of [section] 1117 makes clear that pain . . . may establish an undiagnosed illness that causes a qualifying chronic disability.")

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran asserts that his chest pain is related to his service during the Gulf War.  In a July 2010 statement, the Veteran noted that he experiences severe chest pain.  The Veteran stated that his chest pain is related to his Southwest Asia service and exposure to the burn pits at Balad Air Force Base, where he was stationed.

The Veteran had active service from September 2000 to December 2000 and from November 2002 to August 2003.  Service treatment records reflect that he reported chest pain.  A November 2002 pre-deployment assessment noted a history of asthma.  An August 2003 entry in the service treatment shows that the Veteran reported  increased chest pain.  The record noted that the pain affected both sides of the chest and was not reminiscent of asthma attacks.  The Veteran was diagnosed with "atypical chest pain" and a "history of asthma."  

In December 2003, the Veteran had a general VA examination as part of his discharge evaluation.  The Veteran reported tightness in his chest and chest pain.  The examiner noted that that the pain sounded muscular.  The pain was nonexertional.  The pain did not radiate, and a chest-ray in October 2003 was normal.  An echocardiogram which was obtained to clarify the source of the chest pain was within normal limits.  The examiner diagnosed "chest pain of unknown etiology."

A VA treatment record dated in November 2009 reflects that the Veteran denied asthma exacerbations.  His asthma was described as well-controlled.

A VA treatment record dated in September 2010 noted episodic chest pain since return from deployment.  The Veteran reported having a thorough work-up for the pain, including pulmonary function tests, ultrasounds, and cardiac stress tests.  All were negative.  The record noted that open burning of waste at Balad and other burn pits had generated complaints and health concerns amongst service members since 2003.  A nurse practitioner noted that initial sampling indicated occasional presence of dioxins, polyaromatic hydrocarbons, and volatile organic compounds.  Such chemicals were known to be associated with the open burning of trash.  Research as to the health effects of these chemicals was ongoing.  

A November 2010 VA examination noted chest pain since March 2003. The pain was described as a sharp pain across the chest for 3 to 5 minutes.  The Veteran reported that he had experienced similar symptoms since the initial event, usually occurring at rest.  The examiner noted a history of asthma that was well-controlled.   The examiner opined that the pattern of chest pain did not appear to be related to asthma.  The examiner was unable to provide an opinion regarding the etiology of the chest pain without speculation.  The examiner explained that the pattern described did not fit the pattern for asthmatics.  The examiner stated that it is possible that his symptoms may be related to an exposure in Southwest Asia, such as smoke.  However the examiner opined that it was not possible to say whether the Veteran's symptoms (undiagnosed illness) are related to service in Southwest Asia.  

A VA treatment record dated in April 2015 shows that the Veteran was admitted to the hospital with noncardiac chest pain.   He had a normal ECG, and cardiac markers were negative.  A chest x-ray was without pneumothorax or infiltrates.   A physician diagnosed, "non cardiac chest pain, likely secondary to an anxiety attack."  

The Veteran had a VA examination in July 2016.  The examiner noted that the Veteran reported a disability pattern related to chest pain but had not received a formal diagnosis after multiple evaluations.  The examiner noted that there was no pathology found related to the claim of "chest pain."  The Veteran reported that his symptoms were not present prior to his deployment to Iraq in 2002.  In terms of his symptoms, the Veteran reported that he had intermittent episodes of sharp chest pain lasting 10 to 15 minutes and then resolving.  The Veteran reported that he had an inhaler for asthma but had not used it since 2001.  

The examiner noted that the Veteran was admitted in April 2015 for chest pain in the setting of psychosocial stressors and anxiety (substernal chest pain while driving).  It was noted that the pain lasted 25 to 30 minutes and resolved on its own.  On the date of admission, the Veteran denied GERD pain and chest pain provoked by activity.  He stated that his prior episodes of chest pain were induced by stress.  The examiner noted that the Veteran was diagnosed with chest pain secondary to an anxiety attack.  The examiner opined that, based on the examination, the Veteran's chest pain was attributable to a known diagnosis of anxiety.  The examiner was unable to determine whether the chest pain existed prior to service.

In a September 2016 statement, the Veteran stated that his chest pain usually occurs at rest, with no known triggers.  The Veteran noted that he did not have any prior  or current issues with anxiety attacks.  The Veteran stated that no other doctor has been able to ascertain the cause of his chest pain.  

Service treatment records show that asthma existed prior to service.  During service, the Veteran reported chest pain that was not reminiscent of an asthma attack.  He was diagnosed with atypical chest pain.  The post-service VA treatment records show consistent and ongoing complaints of chest pain since service. The November 2010 and April 2016 examiners concluded that the Veteran's chest pain is not related to asthma.  

VA examinations in December 2003 and November 2010 reflect opinions that chest pain is not attributable to a known diagnosis.  The April 2016 VA examiner opined that the Veteran's chest pain is related to a known clinical diagnosis of anxiety.  The examiner's opinion was based on a diagnosis noted in an April 2015 VA treatment record.  However, the examiner did not address other medical evidence showing complaints of chest pain without any mention of anxiety symptoms, including the December 2003 and November 2010 VA examinations and a September 2010 outpatient record.  After consideration of all of the medical opinions, the Board  finds that the evidence is at least in equipoise as to whether the Veteran's chest disability is due to undiagnosed illness. 

The Board finds that a chronic disability manifested to a degree of 10 percent disability prior to December 31, 2021. Diagnostic Code 5321 pertains to disability of Muscle Group XXI (thoracic muscle group).  A 10 percent rating is assignable for moderate disability.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a grant of service connection for chest pain as a qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

ORDER

Service connection for chest pain as due to undiagnosed illness is granted.  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


